DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-22 in the reply filed on 3/10/2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites “using structures” in line 2, but does not define whether this refers to “structure” from claim 1, line 3, or some other structure.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FORMOSA (US 2008/0032489).
	Regarding claim 12, 14, 15, FORMOSA teaches a method of handling a laminate assembly comprising an integrated circuit (die) bonded to a tape, wherein the assembly is placed on a circular bottom frame having a central opening (ring), a circular top frame having a central opening (ring) with IC components received therein is placed over the assembly, and mating (coupling) the top and bottom frames to laterally stretch the tape over the bottom frame structure (paras. 16 and 29; figs. 5-6).
	Regarding claim 16, FORMOSA teaches holding mated top and bottom frames together using protrusion and cavity structures (para. 29)
	Regarding claim 20, FORMOSA teaches the stretching of the tape increases the distance between adjacent integrated circuits (para. 29).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORMOSA as applied to claim 12 above, and further in view of TAKAHASHI et al. (US 2009/0061596).
	Regarding claim 13, FORMOSA teaches expanding the tape to stretch and divide the wafer to increase space between the dice (para. 29), but does not explicitly state that the stretching is in at least two orthogonal lateral directions.  TAKAHASHI teaches another method of separating a wafer by stretching tape around a lower ring with a mated top frame, wherein stretching is performed in the radial direction (para. 43), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to orthogonally stretch the tape around the ring of FORMOSA, as taught by TAKAHASHI, because that is almost always the result of stretching a film around a ring and holding the stretched ring film in place.
	Regarding claim 21, FORMOSA teaches a frame holding structure comprising a rim 4 and 5 (figs. 5-7), but does not teach the inner diameter of the top frame central opening is greater than the outer diameter of the rim of the bottom frame.  FORMOSA shows the rim securing structure is the inverse of that claimed, showing the inner diameter of the top frame (overhanging lip of 4) is smaller than the outer diameter of the rim of the lower frame (outer portion of 5) (fig. 5).  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to hold a film with a ring flipped upside-down, which would meet the relative diameter limitation claimed, because there would have been a reasonable expectation of producing the same stretch film secured in a frame in either orientation (MPEP 2141; KSR).  Additionally, TAKAHASHI teaches an interlocking upper and lower film frames for stretching a film and holding it in a held state, wherein the inner diameter of the top frame 35 is smaller than the diameter of the bottom frame 6 (fig. 5B), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to orient the frame of FORMOSA so the top frame is on the outside, as disclosed by TAKAHASHI, because there would have been a reasonable expectation of stretching and securing a film in either orientation (MPEP 2141).

Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the structures holding the mated top and bottom frames are barbed structures or flexible pegs.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: SHERBIN et al. (US 2020/0027772), SOICHI et al. (US 2014/0339673), KUBO et al. (US 2008/0105383), NAKAMAE et al. (US 5,809,624), ESTERON et al. (US 2020/0083076), ZAIDEL et al. (US 5,310,104), and GANTLEY (US 4,140,260).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745